EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with applicants’ representative, ANDREW J. FREYER, on 01/31/2022.

The application has been amended as follows: 

1.	(Currently Amended) A computer system comprising:
at least one processor; and
at least one non-transitory digital data storage medium storing sequences of executable program instructions which, when executed by the at least one processor, cause performance of: 
creating  a plurality of digital work items;
receiving a search query as a user input;
selecting a search algorithm to service the search query from a plurality of candidate search algorithms by 
determining, for a first candidate search algorithm:
a first alpha value representing a historical number of successful searches performed by the first candidate search algorithm; 
a first beta value representing a historical number of unsuccessful searches performed by the first candidate search algorithm; and
generating a first beta distribution with the first alpha value and the first beta value as parameters;		
, for a second candidate search algorithm:
a second performed by the second candidate search algorithm; [[and]] 
a second beta value[[s]] representing a historical number of unsuccessful searches performed by the second candidate search algorithm; and 	
generating a second beta distribution with the second alpha value and the second beta value as parameters;

for the first candidate search algorithm, computing, using [[a]] sample values from the first beta distribution, a first probability distribution corresponding to a first likelihood of the first candidate search algorithm producing a first search result that satisfies a relevance criterion;	
for the second candidate search algorithm, computing, using [[a]] sample values from the second beta distribution, a second probability distribution corresponding to a second likelihood of the second search candidate search algorithm producing a second search result that satisfies the relevance criterion; and
selecting one of the first candidate search algorithm or the second candidate search algorithm by determining which of the first probability distribution or the second probability distribution is greater 
executing the search query against the digital repository using the selected one of the first candidate search algorithm or the second candidate search algorithm and returning at least one digital work item of the plurality of digital work items 

2.	(Previously Presented) The computer system of claim 1, wherein:

the second candidate search algorithm comprises a second set of relevance factor-weight value pairs, the second set of relevance factor-weight value pairs different from the first set of relevance factor-weight value pairs.

3.	(Canceled) 

4.	(Canceled) 

5.	(Previously Presented) The computer system of claim 1, wherein the sequences of executable program instructions, when executed by the at least one processor, further cause performance of determining that a prior execution of a particular candidate search algorithm is successful based on an evaluation of a temporal sequence of user interface events occurring after the search query is received.

6.	(Previously Presented) The computer system of claim 5, wherein the sequences of executable program instructions, when executed by the at least one processor, further cause performance of: 
identifying a significant event in the temporal sequence of the user interface events; and
creating an alpha value in response to the significant event, the alpha value usable to generate a beta distribution. 

7.	(Currently Amended) At least one non-transitory digital data storage medium storing sequences of executable program instructions which, when executed by at least one processor, cause the at least one processor to perform:





creating a digital repository storing a plurality of digital work items;
receiving a search query as a user input;
selecting a search algorithm to service the search query from a plurality of candidate search algorithms by:
determining, for a first candidate search algorithm:
a first alpha value representing a historical number of successful searches performed by the first candidate search algorithm; 
a first beta value representing a historical number of unsuccessful searches performed by the first candidate search algorithm; and 
generating a first beta distribution with the first alpha value and the first beta value as parameters;
determining, for a second candidate search algorithm:
a second alpha value representing a historical number of successful searches performed by the second candidate search algorithm; 
a second beta value representing a historical number of unsuccessful searches performed by the second candidate search algorithm;
generating a second beta distribution with the second alpha value and the second beta value as parameters;
for the first candidate search algorithm, computing, using sample values from the first beta distribution, a first probability distribution corresponding to a first likelihood of the first candidate search algorithm producing a first search result that satisfies a relevance criterion;
for the second candidate search algorithm, computing, using sample values from the second beta distribution, a second probability distribution corresponding to a second likelihood of the second search candidate search algorithm producing a second search result that satisfies the relevance criterion; and
selecting one of the first candidate search algorithm or the second candidate search algorithm by determining which of the first probability distribution or the second probability distribution is greater; and
executing the search query against the digital repository using the selected one of the first candidate search algorithm or the second candidate search algorithm and returning at least one digital work item of the plurality of digital work items.


8.	(Currently Amended) The at least one non-transitory digital data storage medium of claim 7, wherein the sequences of executable program instructions, when executed by the at least one processor, further cause the at least one processor to obtain at least one parameter of the first, second, third, or fourth parameters 



10.	(Previously Presented) The at least one non-transitory digital data storage medium of claim 7, wherein: 
the first candidate search algorithm comprises a first set of relevance factor-weight value pairs; and
the second candidate search algorithm comprises a second set of relevance factor-weight value pairs, the second set of relevance factor-weight value pairs different from the first set of relevance factor-weight value pairs.

11.	(Canceled)

12.	(Currently Amended) The at least one non-transitory digital data storage medium of claim [[11]] 7, wherein the sequences of executable program instructions, when executed by the at least one processor, further cause the at least one processor to determine that a prior execution of the first 

13.	(Currently Amended) The at least one non-transitory digital data storage medium of claim 12, wherein the sequences of executable program instructions, when executed by the at least one processor, further cause the at least one processor to: 
identify a significant event in the temporal sequence of the user interface events; and
determine the first shape parameter based at least in part on the significant event. 

14.	(Canceled) 

15.	(Currently Amended) A method for selecting a search algorithm to be executed in response to a query, the method comprising:






creating, by a processor, a digital repository storing a plurality of digital work items;
receiving, by the processor, a search query as a user input;
selecting, by the processor, a search algorithm to service the search query from a plurality of candidate search algorithms by:
determining, by the processor, for a first candidate search algorithm:
a first alpha value representing a historical number of successful searches performed by the first candidate search algorithm; 
a first beta value representing a historical number of unsuccessful searches performed by the first candidate search algorithm; and 
generating, by the processor, a first beta distribution with the first alpha value and the first beta value as parameters;
determining, by the processor, for a second candidate search algorithm:
a second alpha value representing a historical number of successful searches performed by the second candidate search algorithm; 
a second beta value representing a historical number of unsuccessful searches performed by the second candidate search algorithm;
generating, by the processor, a second beta distribution with the second alpha value and the second beta value as parameters;
for the first candidate search algorithm, computing, by the processor, using sample values from the first beta distribution, a first probability distribution corresponding to a first likelihood of the first candidate search algorithm producing a first search result that satisfies a relevance criterion;
for the second candidate search algorithm, computing, by the processor, using sample values from the second beta distribution, a second probability distribution corresponding to a second likelihood of the second search candidate search algorithm producing a second search result that satisfies the relevance criterion; and
selecting, by the processor, one of the first candidate search algorithm or the second candidate search algorithm by determining which of the first probability distribution or the second probability distribution is greater; and
executing, by the processor, the search query against the digital repository using the selected one of the first candidate search algorithm or the second candidate search algorithm and returning at least one digital work item of the plurality of digital work items.

16.	(Canceled) 

17.	(Canceled) 

18.	(Currently Amended) The method of claim [[17]] 15, further comprising: 
identifying a significant event in the temporal sequence of the user interface events; and 
determining at least one shape parameter based on the significant event. 

19.	(Canceled) 

20.	(Currently Amended) A computer-implemented method providing an improvement in digital electronic search query systems that operate to search a content system having electronic documents, the computer-implemented method comprising:
receiving, by a processor, a search query from a user account;
generating, by the processor, a first beta distribution for a first candidate search algorithm, the first beta distribution having an alpha parameter based on a count of successful searches performed by the first candidate search algorithm and a beta parameter based on a count of unsuccessful searches performed by the first candidate search algorithm;
generating, by the processor, a second beta distribution for a second candidate search algorithm, the second beta distribution having an alpha parameter based on a count of successful searches performed by the second candidate search algorithm and a beta parameter based on a count of unsuccessful searches performed by the second candidate search algorithm;


for the first candidate search algorithm, computing, by the processor, using [[a]] sample values from the first beta distribution of digital values, a first probability distribution corresponding to a first 
for the second candidate search algorithm, computing, by the processor, using [[a]] sample values from the second beta distribution of digital values, a second probability distribution corresponding to a second likelihood of the second search candidate search algorithm producing a second search result that satisfies the relevance criterion;
selecting, by the processor, one of the first candidate search algorithm or the second candidate search algorithm based on determining which of the first probability distribution or the second probability distribution is greater;
executing, by the processor, the search query on the content system using the selected one of the first candidate search algorithm or the second candidate search algorithm to produce a result set; and
transmitting, by the processor, the result set to the user account.

Reason For Allowance
The following is an examiner’s statement of reasons for allowance: 
Prior arts of record do not render obvious, nor anticipate that a search query is executed against a digital repository using a selected one of the first candidate search algorithm or the second candidate search algorithm, wherein one of the first candidate search algorithm or the second candidate search algorithm is selected by determining which of the a first probability distribution or a second probability distribution is greater, wherein the first probability distribution corresponding to the first candidate search algorithm is computed using sample values from a first beta distribution, wherein the second probability distribution corresponding to the second candidate search algorithm is computed using sample values from a second beta distribution, wherein the first probability distribution corresponding to a first likelihood of the first candidate search algorithm producing a first search result that satisfies a relevance criterion, wherein the second probability distribution corresponding to a second likelihood of the second search for the first candidate search algorithm, computing, using sample values from the first beta distribution, a first probability distribution corresponding to a first likelihood of the first candidate search algorithm producing a first search result that satisfies a relevance criterion; for the second candidate search algorithm, computing, using sample values from the second beta distribution, a second probability distribution corresponding to a second likelihood of the second search candidate search algorithm producing a second search result that satisfies the relevance criterion; and selecting one of the first candidate search algorithm or the second candidate search algorithm by determining which of the first probability distribution or the second probability distribution is greater; and executing the search query against the digital repository using the selected one of the first candidate search algorithm or the second candidate search algorithm and returning at least one digital work item of the plurality of digital work items) as recited in claims 1, 7, 15 & 20. Thus, claims 1, 7, 15 & 20 are allowed. Dependent claims 2, 5-6, 8-10, 12-13 & 18 are allowed at least by virtue of their dependencies from claims 1, 7, 15 & 20.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q. PHAM whose telephone number is (571)272-4040. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D. Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUNG Q. PHAM
Primary Examiner
Art Unit 2159

/HUNG Q PHAM/Primary Examiner, Art Unit 2159                                                                                                                                                                                                        February 1, 2022